DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 was filed after the mailing date of the Notice of Allowance on 1/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a haze of the first diffusion inclined area is the same as a haze of the first diffusion flat area, and a haze of the second diffusion inclined area is higher than a haze of the second diffusion flat area.”
Claims 2-7 are allowable due to dependency to claim 1.
US 20180239082 A1 to Kunimochi for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kunimochi discloses various limitations of base claim 1: a backlight device comprising: a light guide comprising an emission surface including a flat area, 
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a haze of the first diffusion inclined area is the same as a haze of the first diffusion flat area, and a haze of the second diffusion inclined area is higher than a haze of the second diffusion flat area.”
Claims 9-14 are allowable due to dependency to claim 8.

However, Kunimochi does not disclose that “a haze of the first diffusion inclined area is the same as a haze of the first diffusion flat area, and a haze of the second diffusion inclined area is higher than a haze of the second diffusion flat area.”    Further, US 20110096262 A1 to Kikuchi discloses a liquid crystal display device comprising: a liquid crystal panel comprising a panel flat area (See Fig. 2 display panel 5), a panel inclined area inclined to a rear surface side .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871